Case 13-31569        Doc 43     Filed 04/04/19     Entered 04/04/19 15:11:08          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-31569
         Garrett Dennison
         Julie Dennison
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/07/2013.

         2) The plan was confirmed on 10/03/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 07/10/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,960.00.

         10) Amount of unsecured claims discharged without payment: $47,088.26.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-31569       Doc 43      Filed 04/04/19    Entered 04/04/19 15:11:08                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $30,187.04
         Less amount refunded to debtor                          $97.04

 NET RECEIPTS:                                                                                  $30,090.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,374.27
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,374.27

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 ARMOR SYSTEMS CORP             Unsecured      1,281.00       1,281.49         1,281.49        343.70         0.00
 AT&T MOBILITY II LLC           Unsecured            NA         817.08           817.08        219.15         0.00
 AT&T MOBILITY II LLC           Unsecured            NA         280.14           280.14          75.14        0.00
 CNAC GLENDALE HEIGHTS          Unsecured      8,518.00            NA               NA            0.00        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           212.00        202.23           202.23          54.24        0.00
 ILLINOIS BELL TELEPHONE COMPAN Unsecured         331.00        991.59           991.59        265.95         0.00
 NICOR GAS                      Unsecured         457.00        876.25           876.25        235.02         0.00
 ONEMAIN                        Unsecured      3,336.00       3,117.21         3,117.21        836.05         0.00
 PORTFOLIO RECOVERY ASSOC       Unsecured            NA         636.96           636.96        170.84         0.00
 PREMIER BANKCARD/CHARTER       Unsecured         499.00        499.23           499.23        133.90         0.00
 QUANTUM3 GROUP                 Unsecured         500.00        350.00           350.00          93.87        0.00
 QUANTUM3 GROUP                 Unsecured            NA         825.00           825.00        221.27         0.00
 SANTANDER CONSUMER USA         Secured       16,501.27     16,501.27        16,501.27      16,501.27    2,092.06
 WEBBANK                        Unsecured      4,283.00            NA               NA            0.00        0.00
 NICOR GAS                      Unsecured         291.00           NA               NA            0.00        0.00
 PREMIER BANK                   Unsecured         499.00           NA               NA            0.00        0.00
 PUBLISHERS CLEARING HOUSE      Unsecured          57.00           NA               NA            0.00        0.00
 FIRST STATE BANK               Unsecured         705.00           NA               NA            0.00        0.00
 FIRST STATE BANK MENDO         Unsecured         705.00           NA               NA            0.00        0.00
 GENESIS LENDING                Unsecured      4,283.00            NA               NA            0.00        0.00
 GM FINANCIAL                   Unsecured     15,910.00            NA               NA            0.00        0.00
 HARBOR TOUCH                   Unsecured          61.00           NA               NA            0.00        0.00
 HOME AT FIVE                   Unsecured         339.00           NA               NA            0.00        0.00
 HSBC BANK NEVADA               Unsecured         637.00           NA               NA            0.00        0.00
 CADENCE HEALTH                 Unsecured         900.00           NA               NA            0.00        0.00
 COMMONWEALTH EDISON            Unsecured         256.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-31569       Doc 43        Filed 04/04/19    Entered 04/04/19 15:11:08                Desc       Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal       Int.
 Name                                Class    Scheduled      Asserted      Allowed         Paid          Paid
 FINGERHUT                        Unsecured         281.00           NA           NA             0.00        0.00
 EDUCATION DEPT OF ED/SALLIE MA   Unsecured      5,448.00            NA           NA             0.00        0.00
 ELEPHANT INSURANCE SERVICE       Unsecured          75.00           NA           NA             0.00        0.00
 STATE COLLECTION SERVICE         Unsecured            NA         300.00       300.00           80.46        0.00
 STATE COLLECTION SERVICE         Unsecured         200.00        200.00       200.00           53.64        0.00
 STATE COLLECTION SERVICE         Unsecured         300.00        300.00       300.00           80.46        0.00
 STATE COLLECTION SERVICE         Unsecured         300.00        300.00       300.00           80.46        0.00
 STATE COLLECTION SERVICE         Unsecured         300.00        300.00       300.00           80.46        0.00
 STATE COLLECTION SERVICE         Unsecured         300.00        300.00       300.00           80.46        0.00
 STATE COLLECTION SERVICE         Unsecured         300.00        300.00       300.00           80.46        0.00
 STATE COLLECTION SERVICE         Unsecured         300.00        300.00       300.00           80.46        0.00
 US CELLULAR                      Unsecured         669.00        515.27       515.27         138.20         0.00
 US DEPARTMENT OF EDUCATION       Unsecured      4,368.00     10,134.78     10,134.78       2,718.21         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00                  $0.00
       Mortgage Arrearage                                     $0.00              $0.00                  $0.00
       Debt Secured by Vehicle                           $16,501.27         $16,501.27              $2,092.06
       All Other Secured                                      $0.00              $0.00                  $0.00
 TOTAL SECURED:                                          $16,501.27         $16,501.27              $2,092.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00               $0.00
        Domestic Support Ongoing                               $0.00                 $0.00               $0.00
        All Other Priority                                     $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                             $22,827.23           $6,122.40                  $0.00


 Disbursements:

        Expenses of Administration                             $5,374.27
        Disbursements to Creditors                            $24,715.73

 TOTAL DISBURSEMENTS :                                                                         $30,090.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-31569        Doc 43      Filed 04/04/19     Entered 04/04/19 15:11:08            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/04/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
